Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:20-cv-62225

  A.A., a minor, by and through his
  Parents and natural guardians,
  Mattias Adar and Miriam Adar,

         Plaintiff,

  vs.

  SCHOOL BOARD OF BROWARD
  COUNTY, FLORIDA,

        Defendant.
  _____________________________________/

            DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S SECOND
         AMENDED COMPLAINT AND SUPPORTING MEMORANDUM OF LAW

         Defendant, School Board of Broward County, Florida (“SBBC”), pursuant to Federal

  Rule of Civil Procedure 12(b)(6), moves to dismiss Plaintiff’s Second Amended Complaint [D.E.

  1-1], and in support thereof states:

  I.     INTRODUCTION

         Plaintiff, A.A. sues the SBBC for negligence and negligent training (Count I), negligent

  hiring and retention (Count II), negligent supervision (Count III), and violations of 42 U.S.C. §

  1983 (Count IV). Plaintiff’s allegations concerns three different teachers at two different

  schools: Joyce Bradley at Pasadena Lakes Elementary School, Tahisha Brown at Pasadena Lakes

  Elementary School, and Halyna Shvank at Dania Beach Elementary School. However, Plaintiff

  fails to allege the requisite elements of Count I through III as to each teacher. As a result,

  Counts I through III of Plaintiff’s Complaint are subject to dismissal.

         First, as it relates to Plaintiff’s claim of negligent training in Count I, Plaintiff fails to

  identify any training program that the SBBC negligently implemented or operated and fails to


                                                     1
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 2 of 17




  plead any facts that support that the SBBC negligently implemented or operated any of its

  training programs. As a result, as it relates to negligent training, Count I must be dismissed.

         Plaintiff’s negligence claims in Count I hinge on vicarious liability on the part of the

  SBBC for the intentional, criminal conduct of its employees, Joyce Bradley, Tahisha Brown, and

  Halyna Shvank. It is well-settled that an employer cannot be held vicariously liable for the

  intentional torts of its employee where such acts did not further a purpose or interest of the

  employer. Joyce Bradley, Tahisha Brown, and Halyna Shvank’s alleged intentional verbal and

  physical abuse of Plaintiff were self-interested acts that under no set of facts can be deemed to

  further the interests of the SBBC. Additionally, the Complaint cannot be amended to plead any

  facts that could ever establish a basis for vicarious liability on the part of the SBBC for the

  alleged verbal and physical abuse.

         Regarding Plaintiff’s negligent hiring claims in Count II, Plaintiff fails to plead any facts,

  and indeed could not plead any facts, that support that the SBBC knew or should have known of

  the teachers’ unfitness for employment prior to the time that each was actually hired. As a

  result, Plaintiff’s negligent hiring claims should be dismissed with prejudice.

         Regarding Plaintiff’s negligent retention claims in Count II and negligent supervision

  claims in Count III, any claims in Counts II and III that relate to the negligent retention and

  supervision of Halyna Shvank and Tahisha Brown should also be dismissed with prejudice.

  Specifically, Plaintiff fails to plead any facts that support that during their employment, the

  SBBC became aware of problems with Halyna Shvank and Tahisha Brown that indicated their

  unfitness and also failed to take further action. As a result, Plaintiff’s negligent retention and

  supervision claims regarding Halyna Shvank and Tahisha Brown should also be dismissed.

         Finally, Plaintiff’s Section 1983 claims are subject to dismissal because, to the extent that




                                                    2
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 3 of 17




  any of Plaintiff’s claims are premised on the acts of the SBBC’s agents and employees, the

  Supreme Court has already held that a school board's liability under Section 1983 may not be

  based on the doctrine of respondeat superior. Moreover, to the extent that Plaintiff’s Section

  1983 claims rely on an alleged policy, Count IV must also be dismissed because Plaintiff fails to

  plead and/or identify any officially adopted policy. Finally, Plaintiff fails to satisfy the exacting

  pleading standard to state a cause of action for Section 1983 liability based on custom.

  II.     BACKGROUND

          Plaintiff alleges that he is a minor student with disabilities and was subject to physical

  and verbal abuse by three different teachers at two different schools. See D.E. 1-1, Compl., at ¶¶

  6-36. Plaintiff alleges that as a result of the alleged abuse, he suffered damages. Id., at Counts I

  through IV.

  III.    MEMORANDUM OF LAW

          A.      Plaintiff Fails To State A Cause Of Action For Negligent Training

          In Count I of the Complaint, Plaintiff sues the SBBC for the negligent training of his

  teachers, Joyce Bradley (“Bradley”), Tahisha Brown (“Brown”), and Halyna Shvank (“Shvank”).

  “’Negligent training occurs when an employer was negligent in the implementation or operation

  of the training program and this negligence caused a plaintiff's injury.’” Doe v. Carnival

  Corporation, 470 F. Supp. 3d 1317, 1324 (S.D. Fla. 2020) (quoting Doe v. NCL (Bahamas) Ltd.,

  No. 1:16-cv-23733-UU, 2016 WL 6330587, at *4 (S.D. Fla. Oct. 27, 2016)). To state a claim of

  negligent training, Plaintiff must plausibly allege facts supporting each element of a claim for

  negligent training under Rule 12(b)(6). Doe, 470 F. Supp. 3d at 1324. Specifically, Plaintiff

  cannot state a claim for negligent training based on boilerplate allegations that the SBBC failed

  to supervise and monitor the activities of its teachers, control the activities of its teachers, train

  teachers, and/or otherwise promulgate, monitor, and enforce rules or policies. Id. (citing


                                                     3
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 4 of 17




  Ashcroft v. Iqbal, 556 U.S. 662 (2009) (plaintiff must plead “more than a sheer possibility that a

  defendant has acted unlawfully”); Summers v. Carnival Corp., No. 13-23932-CV, 2015 WL

  11983231, at *6 (S.D. Fla. Apr. 6, 2015) (granting motion to dismiss “because Plaintiff has

  failed to allege facts that are suggestive enough to render each element of his claim for negligent

  hiring, retention and training plausible”)).

         In his Complaint, Plaintiff fails to identify any training program that the SBBC

  negligently implemented or operated and fails to plead any facts that support that the SBBC

  negligently implemented or operated any of its training programs. Indeed, Plaintiff merely and

  vaguely alleges boilerplate allegations of failure to train, which, as set forth above, are subject to

  dismissal. Doe, 470 F. Supp. 3d at 1324; see ¶ 42. As a result, as it relates to negligent training,

  Count I must be dismissed.

         B.      Allegations Of Abuse Are Insufficient To Impose Vicarious Liability On The
                 SBBC

         Plaintiff’s negligence claims against the SBBC are premised on a theory of vicarious

  liability for alleged intentional torts committed by Joyce Bradley, Tahisha Brown, and Halyna

  Shvank. It is well settled that an employer cannot be held vicariously liable, as a matter of law,

  for the intentional acts of an employee that were not undertaken to further a purpose or interest

  of the employer. See Perez v. Zaro, 498 So. 2d 463, 465. The Perez court explained:

                 It is entirely clear that responsibility for the intentional wrongful
                 acts of a servant-employee may be visited upon his master-
                 employer under the doctrine of respondeat superior only when that
                 conduct in some way furthers the interests of the master or is at
                 least motivated by a purpose to serve those interests, rather than
                 the employee’s own.

  (emphasis added). In Perez, the plaintiff sued his landlord based on a physical assault committed

  against him on the premises by an employee of landlord. The plaintiff sought to have the




                                                    4
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 5 of 17




  landlord held vicariously liable for the attack. The court reversed the jury verdict for the

  plaintiff, ruling that there could be no vicarious liability, as a matter of law. “We are simply

  unable to discern any indication whatever that any purpose of the apartment owner was being

  served or could have been intended by the … senseless, inexplicable act which injured [the

  plaintiff]. Id. at 466. See also Kirschenbaum v. Rehfield, 539 So. 2d 12, 13 (Fla. 3d DCA 1989)

  (employer not vicariously liable for criminal attack committed by an employee because the

  assault did not further the interests of the employer and was motivated by a criminal purpose.)

         Florida law is clear that “... batteries by employees are held to be outside the scope of an

  employee's employment and, therefore, insufficient to impose vicarious liability on the

  employer.” Nazareth v. Herndon Ambulance Serv., Inc., 467 So. 2d 1076, 1078 (Fla. 5th DCA

  1985) (citations omitted). The general rule is that an employer cannot be held liable for the

  tortious or criminal acts of an employee, unless they were committed during the course of the

  employment and to further a purpose or interest, however excessive or misguided, of the

  employer. See Weiss v. Jacobson, 62 So. 2d 904 (Fla. 1953); De Jesus v. Jefferson Stores, Inc.,

  383 So. 2d 274 (Fla. 3d DCA 1980); Lay v. Roux Laboratories, Inc., 379 So. 2d 451, (Fla. 1st

  DCA 1980); Martin v. United Securities Services, Inc., 373 So. 2d 720 (Fla. 1st DCA 1979); W.

  Prosser, Torts, § 70 at 464, 465 (4th ed. 1971).

         In the case of intentional torts, a plaintiff’s mere showing that an employee was on duty

  at the time he or she assailed someone is not sufficient to establish that the conduct occurred

  within the scope of employment. Garcia, 492 So. 2d at 438. Rather, the employee’s conduct

  must be “of the kind he was employed to perform,” must occur “substantially within the time and

  space limits authorized or required by the work to be performed,” and must be “activated at least

  in part by a purpose to serve the master.” Iglesia Cristiana La Casa Del Señor, Inc. v. L.M., 783




                                                     5
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 6 of 17




  So. 2d 353, 357 (Fla. 3d DCA 2001). Thus, an employer can generally be held vicariously liable

  for an intentional tort where the employee’s tortious conduct is undertaken in furtherance of the

  employer’s interests. Perez v. Zazo, 498 So. 2d 463, 465 (Fla. 3d DCA 1986).

         Under no scenario could the alleged intentional verbal and physical abuse alleged to have

  been committed by Joyce Bradley, Tahisha Brown, and Halyna Shvank be considered

  accomplished in furtherance of their employment as a teacher or motivated by a purpose to serve

  the SBBC, nor has Plaintiff made any factual allegation indicating that it was. Hennagan, at 751.

  Joyce Bradley, Tahisha Brown, and Halyna Shvank’s alleged conduct was not and cannot be

  considered within the course and scope of their employment because, while their conduct is

  alleged to have occurred substantially within the time and space limits authorized or required by

  the work to be performed, it is clear that their conduct was not the kind that each was employed

  to perform and was not activated in whole or in part by a purpose to serve the master. See

  Iglesia Cristiana La Casa Del Senor, Inc. v. L.M., 783 So. 2d 353, 357 (Fla. 3d DCA 2001).

  Rather, each “stepped away” from the SBBC’s business at the time of the alleged intentional

  verbal and physical abuse of A.A., and each’s motive was unrelated to the SBBC’s duties, but

  rather was in furtherance of their own interests. Hennagan, at 750.

         That the intentional act of battery committed for the personal gain of an employee cannot

  give rise to respondeat superior liability is plain. It is impossible to imagine any scenario where

  any of its employees can be said to act for the benefit of the SBBC by verbally and physically

  abusing its students with the intent to cause injury. Indeed, Florida law is well-established that

  batteries by employees are held to be outside the scope of an employee’s employment and

  therefore insufficient to impose vicarious liability on the employer. See Nazareth v. Herndon

  Ambulance Service, Inc., 467 So. 2d 1076, 1078 (Fla. 5th DCA 1985). Joyce Bradley, Tahisha




                                                   6
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 7 of 17




  Brown, and Halyna Shvank’s alleged intentional verbal and physical abuse of A.A. was

  unquestionably an independent, self-serving act that did not and could not further the interests of

  or benefit their employer, the SBBC. The SBBC cannot be held vicariously liable for the self-

  motivated, intentional torts of Joyce Bradley, Tahisha Brown, and Halyna Shvank. Therefore,

  the Court should dismiss Count I of the Complaint with prejudice.

         C.      Plaintiff Fails To State A Cause Of Action For Negligent Hiring And
                 Retention

                 1.      Negligent Hiring

         In Count II of the Complaint, Plaintiff sues the SBBC for the negligent hiring and

  negligent retention of Bradley, Brown, Shvank, and other unidentified “teachers, assistants, staff,

  and administration” at each school. See Compl. at ¶ 54. As an initial matter, Count II includes

  ambiguous allegations that the SBBC negligently hired and retained some unknown and

  unidentified teachers, assistants, staff, and administration at Pasadena Lakes Elementary School

  and Dania Beach Elementary School. The SBBC should not have to guess at who these alleged

  employees are in order to admit or deny the allegations of the Complaint. As a result, the Court

  should dismiss Count II, or, at a minimum, require Plaintiff to plead with more specificity.

         “Negligent hiring occurs when, prior to the time the employee is actually hired, the

  employer knew or should have known of the employee's unfitness, and the issue of liability

  primarily focuses upon the adequacy of the employer's pre-employment investigation into the

  employee's background.”      Garcia v. Duffy, 492 So. 2d 435, 438-39 (Fla. 2d DCA 1986)

  (emphasis added) (citing Williams v. Feathersound, Inc., 386 So. 2d 1238 (Fla. 2d DCA 1980)).

  Further, the Florida Supreme Court has held that

                 To bring a prima facie case for negligent hiring, a plaintiff must
                 demonstrate that: (1) the employer was required to make an
                 appropriate investigation of the employee and failed to do so; (2)



                                                   7
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 8 of 17




                 an appropriate investigation would have revealed the unsuitability
                 of the employee for the particular duty to be performed or for
                 employment in general; and (3) it was unreasonable for the
                 employer to hire the employee in light of the information he knew
                 or should have known.

  Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002).

         As the case law above sets forth, the analysis turns on the timing of knowledge. Absent

  from Plaintiff’s Complaint are any ultimate factual allegations regarding the SBBC’s pre-

  employment investigation into any SBBC employee. Instead, Plaintiff ambiguously raises an all-

  encompassing allegation that SBBC:

                 breached this duty by negligently hiring and/or retaining Pasadena
                 Lakes Elementary School and Dania Elementary School teachers,
                 assistants, staff and administration who were unqualified to
                 perform their responsibility as educators, and who completely
                 failed to supervise, teach[,] and administer non-verbal autistic
                 children, including but not limited to Halyna Shvank, Joyce
                 Bradley and Tahisha Brown.

  Compl., ¶ 54 (emphases supplied). As Garcia makes clear, in negligent hiring claims, the

  inquiry is focused on whether the specific danger that ultimately manifested itself reasonably

  could have been foreseen at the time of hiring.        Here, the Complaint fails to allege facts

  establishing that the SBBC had prior notice that any of its employees, including Shvank,

  Bradley, and Brown, had the alleged propensity to abuse students, and, in the face of that notice,

  hired them anyway. Indeed, Plaintiff makes no allegations whatsoever regarding the hiring of

  Shvank or Bradley. The only allegations regarding Bradley concern her alleged conduct after

  she had been hired. See Compl. at ¶ 9.

         Moreover, with respect to the initial hiring of Brown on 2013, Plaintiff fails to allege that

  the SBBC had prior notice in 2013 that Brown had the propensity to abuse students and hired her

  anyway. Even with respect to the alleged re-hire of Brown in 2017, Plaintiff fails to allege that




                                                  8
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 9 of 17




  in 2017 the SBBC had notice that Brown had the propensity to abuse students and re-hired her

  anyway. Indeed, the only allegations that Plaintiff makes regarding Brown is that she had

  performance issues, tardiness issues, and lacked teaching skills; not that she was verbally or

  physically abusive to students. See Compl. at ¶ 8. As Garcia makes also clear, such allegations

  are a necessary element to a claim for negligent hiring. As a result, Plaintiff’s claims for

  negligent hiring should be dismissed with prejudice.

                2.      Negligent Retention1

         Any claims in Count II that relate to the negligent retention of Shvank and Brown should

  also be dismissed with prejudice. In Garcia v. Duffy, 492 So. 2d 435, 438-39 (Fla. 2d DCA

  1986), the Court described the difference between a claim for negligent hiring and negligent

  retention:

                The principal difference between negligent hiring and negligent
                retention as bases for employer liability is the time at which the
                employer is charged with knowledge of the employee's unfitness.
                Negligent hiring occurs when, prior to the time the employee is
                actually hired, the employer knew or should have known of the
                employee's unfitness, and the issue of liability primarily focuses
                upon the adequacy of the employer's pre-employment investigation
                into the employee's background. See, e.g., Williams v.
                Feathersound, Inc., 386 So. 2d 1238 (Fla. 2d DCA 1980), petition
                for review denied, 392 So. 2d 1374 (1981); Abbott. Negligent
                retention, on the other hand, occurs when, during the course of
                employment, the employer becomes aware or should have become
                aware of problems with an employee that indicated his unfitness,
                and the employer fails to take further action such as investigating,
                discharge, or reassignment. See, e.g., McCrink v. City of New
                York, 296 N.Y. 99, 71 N.E.2d 419 (1947); Fernelius v. Pierce, 22
                Cal.2d 226, 138 P.2d 12 (1943); see also, Riddle v. Aero
                Mayflower Transit Co., 73 So. 2d 71 (Fla. 1954).




  1
   The SBBC does not move to dismiss the negligent retention claim regarding Bradley and has
  concurrently filed an answer that responds to those allegations.


                                                  9
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 10 of 17




   (emphasis added). As Garcia makes clear, in negligent retention claims, the inquiry is focused

   on whether the employer becomes aware of an employee’s unfitness and fails to take further

   action. Id.

          Here, the Complaint fails to allege facts establishing that the SBBC had ever, prior to the

   allege incident, become aware of any issue with Shvank’s fitness for employment. Specifically,

   the Complaint makes no allegations of past abuse by Shvank. Moreover, the Plaintiff cannot rely

   on the informal 2016 investigation by the parent group to plead such knowledge because there

   are no allegations that Dania Beach Elementary, where Shvank was employed, was found to be

   deficient in any way. As a result, all negligent retention allegations regarding Shvank should be

   dismissed.

          The Complaint also fails to allege that Brown was negligently retained. Specifically, the

   Plaintiff alleges that after her initial employment with the SBBC in 2013, the SBBC terminated

   Brown’s employment due to issues unrelated to Plaintiff’s allegations of abuse, i.e.,

   performance, tardiness, and teaching skills. See Compl. at ¶ 8. The Complaint further alleges

   that three years later, the SBBC re-hired Brown. Id. Nowhere in the Complaint does Plaintiff

   allege that the SBBC became aware of problems with Brown that indicated her unfitness and

   also failed to take further action. In fact, Plaintiff alleges the opposite regarding Brown’s 2013

   employment, i.e. that the SBBC terminated Brown’s employment. Id.

          And, with respect to Brown’s 2017 re-employment, there are no allegations that the

   SBBC became aware of Brown’s unfitness and failed to take action. Plaintiff again cannot rely

   on the informal 2016 investigation by the parent group because Brown had not yet been re-

   employed by the SBBC in 2016 so any allegations regarding the findings of that investigation as

   it relates to Pasadena Lakes Elementary School could not have included actions that can be




                                                   10
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 11 of 17




   attributed to Brown. Even if they could (and they cannot based on the timeline), the

   investigation did not find that abuse was taking place at Pasadena Lakes. At best, the

   investigation found the classroom environment was disorderly and perhaps not conducive to

   learning, but certainly not abusive. As a result, all negligent retention allegations regarding

   Brown should also be dismissed.

          D.         Plaintiff Fails To State A Cause Of Action For Negligent Supervision2

          The elements for a cause of action of negligent supervision are the same as those set forth

   above for negligent retention: “’[l]iability for negligent supervision ... occurs after employment

   begins, where the employer knows or should know of an employee's unfitness and fails to take

   further action such as “investigating, discharge or reassignment.”’” Assicurazioni Generali S.p.A.

   v. GAP Forwarding, Inc., Case No., 10-20736-CIV-LENARD/O'SULLIVAN, 2012 WL

   12865255, *2 (S.D. Fla. Oct. 22, 2012) (quoting Malicki v. Doe, 814 So. 2d 347, 362 n. 15 (Fla.

   2002) (quoting Garcia v. Duffy, 492 So. 2d 435, 438-39 (Fla. 2d DCA 1986))) and citing

   Martinez v. Pavex Corp., 422 F. Supp. 2d 1284, 1298 (M.D. Fla. 2006) (stating that under

   Florida law, “liability attaches when an employer (1) knows or should know about the offending

   employee's unfitness and (2) fails to take appropriate action” (citing Garcia, 492 So. 2d at 438-

   39))). As a result, for the reasons and authorities cited in Paragraph C(2) above, any claims in

   Count III that relate to the negligent supervision of Shvank and Brown should also be dismissed

   with prejudice.

          E.         Plaintiff’s Section 1983 Claims Require Dismissal

          In Fernandez v. School Board of Miami Dade County, 201 F.Supp.3d 1353, 1366 (S.D.

   Fla. 2016), the court laid out the legal framework that must be used to analyze a school board’s


   2
    The SBBC does not move to dismiss the negligent supervision claim regarding Bradley and has
   concurrently filed an answer that responds to those allegations.


                                                    11
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 12 of 17




   liability under Section 1983:

                  A school board's liability under Section 1983 may not be based on
                  the doctrine of respondeat superior. Monell v. Dep't of Soc. Servs.,
                  436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). A
                  county is “liable under section 1983 only for acts for which [the
                  school board] is actually responsible.” Marsh v. Butler County, 268
                  F.3d 1014, 1027 (11th Cir.2001) (en banc). A school board is
                  liable only when the school board's “official policy” causes a
                  constitutional violation. Monell, 436 U.S. at 694, 98 S.Ct. 2018.
                  Thus, to state a Section 1983 claim against a school board, a
                  plaintiff must “identify a municipal ‘policy’ or ‘custom’ that
                  caused [his] injury.” Gold v. City of Miami, 151 F.3d 1346, 1350
                  (11th Cir.1998) (citations and internal quotations omitted).

                  [Plaintiffs], therefore, have two methods by which to establish the
                  school board's policy: “identify either (1) an officially promulgated
                  [school board] policy or (2) an unofficial custom or practice of the
                  [school board] shown through the repeated acts of a final policy
                  maker for the [school board].” Grech v. Clayton County, 335 F.3d
                  1326, 1329 (11th Cir.2003). Because a school board rarely will
                  have an officially adopted policy of permitting a particular
                  constitutional violation, most plaintiffs…must show that the
                  School Board has a custom or practice of permitting the
                  constitutional violation and that the School Board's custom or
                  practice is “the moving force [behind] the constitutional violation.”
                  Id. at 1330 (citations *1366 and internal quotation marks omitted).
                  …

                  “To prove Section 1983 liability based on custom, a plaintiff must
                  establish a wide-spread practice that, although not authorized by
                  written law or express municipal policy, is ‘so permanent and well
                  settled as to constitute a custom or usage with the force of law.’ ”
                  Brown v. City of Fort Lauderdale, 923 F.2d 1474, 1481 (11th
                  Cir.1991) (quoting City of St. Louis v. Praprotnik, 485 U.S. 112,
                  127, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988)) (citation and internal
                  quotation marks omitted). And “[b]ecause Florida law identifies
                  the School Board as the policymaker for the School District, a
                  single decision by the Board may constitute School Board policy,
                  even if not phrased as a formal policy statement.” Brown v. Miami-
                  Dade Cnty. Sch. Dist., No. 15–22077, 2015 WL 7450753, at *3
                  (S.D. Fla. Nov. 24, 2015); see also Cuesta v. Sch. Bd., 285 F.3d
                  962, 968 (11th Cir.2002) (“Even in the absence of an express
                  policy or custom, a local government body can be held liable ‘for a
                  single act or decision of a municipal official with final
                  policymaking authority in the area of the act or decision.’ ”
                  (quoting McMillian v. Johnson, 88 F.3d 1573, 1577 (11th


                                                   12
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 13 of 17




                  Cir.1996))).

                  Under a ratification theory, the School Board, “by actively
                  endorsing or approving the conduct of its employees or officials,
                  may be held responsible for it.” Garvie v. City of Fort Walton
                  Beach, 366 F.3d 1186, 1189 (11th Cir.2004) (citation and internal
                  quotation marks omitted). For the Plaintiffs to state a successful
                  Section 1983 claim against the School Board based on this theory,
                  however, “they must demonstrate that local government
                  policymakers had an opportunity to review the subordinate's
                  decision and agreed with both the decision and the decision's
                  basis.” Id. (citation and internal quotation marks omitted).


          As an initial matter, it appears that Plaintiff’s Section 1983 claims are based on the acts

   of the SBBC’s agents and employees. See Compl. at ¶¶ 68-73. To the extent that any of

   Plaintiff’s claims are premised on the acts of the SBBC’s agents and employees, including the

   individual teachers, Principal Phelps, and/or Superintendent Runcie, the Court must dismiss

   Count IV with prejudice because the Supreme Court has already held in Monell that a school

   board's liability under Section 1983 may not be based on the doctrine of respondeat superior.

   Moreover, to the extent that Plaintiff’s Section 1983 claims rely on an alleged policy, Count IV

   must also be dismissed because Plaintiff fails to plead and/or identify any officially adopted

   policy. See Compl. at ¶¶ 65-74.

          As in Fernandez, Plaintiff here must also rely on alleged custom to plead his Section

   1983 claim. However, Plaintiff fails to satisfy the exacting pleading standard to state a cause of

   action for Section 1983 liability based on custom. Specifically and as in Fernandez, Plaintiff fails

   to allege any facts that support or involve “…actions taken by the actual School Board itself, the

   only entity with final policymaking authority for the purposes of stating a claim for relief under

   Monell.” Id. Plaintiff does not allege or identify a single decision made by the SBBC or

   Superintendent Runcie that may constitute School Board policy or any facts to support

   ratification or active endorsement or approval of the conduct of its employees or officials. While


                                                   13
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 14 of 17




   Plaintiff alleges that Superintendent Runcie and non-board members Hickman and Gohl received

   the results of the 2016 parent investigation and did nothing about it, there are no allegations that

   the results were presented to the School Board and/or that the School Board i) knew that its

   employees had such results and failed to address them and also ii) ratified this conduct. See

   Compl. at ¶¶ 12-13, 64. Even if Plaintiff could prove such facts, there are no allegations

   whatsoever that support that the subject informal parent investigation specifically highlighted

   instances of abuse in the autistic cluster classrooms at Pasadena Lakes and Dania Beach

   Elementary Schools or at any other school in the district that the SBBC ignored. This is because

   the informal parent led investigation merely found that one of the subject schools, Pasadena

   Lakes, had a “chaotic environment” or lack of nice environment, but not an abusive

   environment. See Compl. at ¶ 11.

          Similarly, while Plaintiff alleges that Principal Phelps, school staff Boos-Patty and

   Colwell, Superintendent Runcie, and non-board members Hickman, Gohl, Starke, and Grigull3

   were made aware of Plaintiff’s allegations of abuse, there are no allegations that Principal

   Phelps, Superintendent Runcie, the School Board, or any other person with policy making

   authority had prior knowledge of such allegations or that they even knew of the alleged abuse of

   Plaintiff and ratified the conduct. See Compl. at ¶¶ 27, 64. Indeed, the Plaintiff fails to allege

   facts that supports that there existed a wide-spread practice of abuse at the SBBC that is so

   permanent and well-settled as to constitute a custom because, other than allegations of one other

   isolated incident involving Bradley, all of Plaintiff’s allegations supporting his custom or

   practice theory relate only to Plaintiff’s own claims. Plaintiff does not plead any facts that



   3
     There are also no factual allegations to support that Boos-Patty, Colwell, Hickman, Gohl,
   Starke, and Grigull have policy making authority sufficient to subject the SBBC to Monell
   liability.


                                                     14
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 15 of 17




   support a known pattern of abuse. For example, Plaintiff does not allege that there were multiple

   reports of similar abuse that pre-date Plaintiff’s claims. And, the allegations concerning

   Bradley’s alleged prior arrest is, at best, an isolated instance that is not sufficient to show a

   pattern. See, e.g., Doe v. School Board of Broward County, Fla., 604 F.3d 1248, 1266 (11th

   Cir.2010) (two instances of sexual harassment or abuse did not establish custom of inaction).

           In fact, Plaintiff alleges that Principal Phelps did not know that Bradley had allegedly

   been arrested, and there are no allegations that support that Superintendent Runcie or the school

   board had any such knowledge either. As a result, Bradley’s one prior arrest could not qualify as

   a pattern, and there are no allegations that Bradley repeatedly abused students.

           Moreover, the allegation that one teacher, Brown, was terminated as a result of

   performance issues, tardiness, and lack of skill, does not translate into a known risk by the SBBC

   that three years later alleged abuse would occur. Specifically, Plaintiff does not and cannot

   allege that Brown was terminated because she posed a risk of verbal and physical abuse to the

   students. Nor can Plaintiff allege that the informal 2016 parent-led investigation would provide

   such knowledge because it was conducted at a time when Brown did not work for the SBBC and

   because the investigation findings did not identify any instances of verbal and physical abuse,

   let alone a District wide pattern or custom of abuse. Specifically, there were no alleged findings

   of abuse at Pasadena Lakes or Dania Beach Elementary Schools or at any other district school,

   belying the notion that a custom or pattern of systemic student abuse existed at the district. As a

   result, Count IV must also be dismissed.

   IV.     CONCLUSION

           For the reasons discussed above, the School Board of Broward County School Board,

   respectfully requests this Court enter an Order dismissing i) Plaintiff’s negligence and negligent

   hiring claims in Count I with prejudice, ii) dismissing the negligent retention and supervision


                                                     15
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 16 of 17




   claims regarding Shvank and Brown in Counts II and III with prejudice, and iii) dismissing

   Count IV and awarding Broward County School Board such other relief as the Court deems just

   and appropriate.

                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 17th day of December, 2020, a true and correct copy of the

   foregoing was served by transmission of Notice of Electronic Filing generated by CM/ECF on all

   counsel or parties of record on the Service List below.

                                              GRAY|ROBINSON
                                              Counsel for Defendant,
                                              School Board of Broward County
                                              333 S.E. 2nd Avenue, Suite 3200
                                              Miami, Florida 33131
                                              Telephone: (305) 416-6880
                                              Facsimile: (305) 416-6887

                                              By:      /s/ Anastasia Protopapadakis
                                                     Anastasia Protopapadakis, FBN 51426
                                                     Primary e-mail:
                                                     Anastasia.Protopapadakis@Gray-Robinson.com
                                                     Secondary e-mails:
                                                     Danieska.Cuarezma@Gray-Robinson.com
                                                     Lourdes.Federici@Gray-Robinson.com




                                                    16
Case 0:20-cv-62225-WPD Document 9 Entered on FLSD Docket 12/17/2020 Page 17 of 17




                                         SERVICE LIST

   Martin I. Berger, Esq.
   BERGER & HICKS, P.A.
   9700 South Dixie Highway, Suite 850
   Miami, Florida 33156
   Telephone:     (305) 670-7050
   Facsimile:     (305) 670-7060
   litigation@bergerhicks.com
   Co-Counsel for Plaintiff

   Seth Miles, Esq.
   Brett E. von Borke, Esq.
   Melissa Gallo, Esq.
   BUCKNER MILES
   3350 Mary Street
   Miami, Florida 33133
   Telephone:     (305) 964-8003
   Facsimile:     (786) 523-0485
   seth@bucknermiles.com
   vonborke@bucknermiles.com
   mgallo@bucknermiles.com
   escobio@bucknermiles.com
   isa@bucknermiles.com
   Co-Counsel for Plaintiff




                                              17
